Petitioners' argument for the issuance of the writ of certiorari in the instant case runs counter to the rule that this court will not review the Court of Appeals on its finding of facts, Houston v. State (Ala. Sup.) 148 So. 863;1 Loveman, Joseph  Loeb v. Himrod, 226 Ala. 342, 147 So. 163; Postal Tel.-Cable *Page 85 
Co. v. Minderhout, 195 Ala. 420, 71 So. 91, nor on questions not treated or considered in the opinion of that court, Ballard v. State, 219 Ala. 222, 121 So. 502; Whisenant v. State,223 Ala. 550, 137 So. 457.
In accordance with this long-established rule, the writ must be here denied.
Writ denied.
ANDERSON, C. J., and GARDNER, BOULDIN, and FOSTER, JJ., concur.
1 227 Ala. 172.